Citation Nr: 0532976	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-11 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for loss of teeth due 
to dental trauma.

2.  Entitlement to service connection for residuals of injury 
to the tongue.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION


The veteran served on active duty from June 1956 to December 
1959, and from March 1962 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) of 
Portland, Oregon.  This case was previously before the Board 
in November 2004 and Remanded for additional development and 
adjudication.  


FINDINGS OF FACT

1.  Dental trauma of any sort to include a lacerated tongue 
is not shown by current medical evidence.

2.  The veteran lost several teeth at various times during 
both periods of service.  The service medical records show no 
indication of traumatic loss involving any teeth.

3.  There is no medical indication that the teeth extracted 
in service are not replaceable.

4.  The veteran was not a prisoner of war (POW).

5.  The veteran did not apply for dental treatment until many 
years after his separation from service.

6.  The veteran is not shown to have a present dental 
condition related to an injury or other traumatic event 
during his military service.


CONCLUSIONS OF LAW

1.  Service connection for missing teeth, for compensation 
purposes, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
1712(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.381, 17.161 (2005).

2.  Service connection for missing teeth, for treatment 
purposes, is not warranted.  38 U.S.C.A. § 1110, 1131, 5103, 
5103A, 5107, 1712(b) (West 2002); 38 C.F.R. §§ 3.303, 3.381, 
17.161 (2005).

3.  The veteran is not currently shown to have tongue injury 
residuals that were incurred in or aggravated by his military 
service.  38 U.S.C.A. § 1110,1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3. 156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran was provided notice consistent 
with the VCAA in October 2001, prior to the initial AOJ 
decision in March 2002.  

The veteran's claim for service connection for the 
disabilities at issue was received in December 2000.  By 
letter dated in October 2001, the RO advised the veteran of 
the criteria for establishing his claim, the types of 
evidence necessary to prove his claim, the information 
necessary for VA to assist him in developing his claim, and 
the evidence that the RO had received.  The veteran was 
notified of which portion of that evidence he was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on his behalf.  The letter suggested that 
he submit any evidence in his possession.  The letter also 
informed the veteran that at his option, the RO would obtain 
any non-Federal private treatment records he identified as 
related to his claim.  Thus, the contents of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005).

The record reflects that he and his representative were 
provided with copies of the March 2002 rating decision; the 
April 2003 statement of the case; and the supplemental 
statements of the case issued in August 2004 and August 2005.  
By way of these documents, the veteran was again informed of 
the evidence needed to support his claim for service 
connection.  Moreover, these documents provided notice of the 
laws and regulations, the cumulative evidence already of 
record, and the reasons and bases for the determination made 
regarding the claim, which the Board construes as reasonably 
informing him of the information and evidence not of record 
that is necessary to substantiate his claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  All the 
above notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.  

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claim.  
The Board finds that all necessary development has been 
accomplished.  In this context, his service medical records 
and VA outpatient treatment records have been obtained and 
associated with the claims file.  The veteran does not assert 
that there is additional evidence to be obtained or that 
there is a request for assistance that has not been acted 
upon.  All records obtained or generated have been associated 
with the claims file.  The Board finds that the RO has 
complied with the duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2005).

Accordingly, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  Service connection may be granted 
for any disease that is diagnosed after discharge, when the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
dental disorder, there must be (1) medical evidence of a 
current disability; (2) medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a) (2005).  Service connection may be granted for a 
dental condition of each tooth and periodontal tissue shown 
by the evidence to have been incurred in or aggravated by 
service.  When applicable, a determination will be made as to 
whether it is due to a combat wound or other service trauma, 
or whether the veteran was interned as a prisoner of war 
(POW).  38 C.F.R. § 3.381(b).  

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

In additionally, under 38 C.F.R. § 4.150, missing teeth can 
be service connected for compensation purposes only if the 
lost masticatory surface cannot be replaced by suitable 
prosthesis and where such loss is, inter alia, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2005).

C.  Factual Background

The veteran contends that he sustained dental trauma as a 
result of an accident in service.  Specifically he reported 
that he was struck in the mouth by a tachometer and lost most 
of his bottom teeth, and that his tongue was nearly severed.  
Review of the service medical records (SMRs) discloses that 
they are negative for any injury to the facial area or mouth.  

The SMRs appears to indicate that the veteran had several 
missing teeth at the time of his entry into his first period 
of service in June 1956.  An initial dental examination at 
that time notes that teeth numbers 1, 16, 21, and 28 were 
missing.  Diseases, abnormalities, and X-rays showed such at 
teeth numbered 17 and 32.  Teeth numbered 29 and 32 were 
extracted in March 1959.  At separation from active duty in 
December 1959, it was noted that teeth numbered 16, 17, 21, 
28, 29, and 32 were missing.  On his report of medical 
history at separation in 1959, the veteran denied severe 
tooth or gum trouble.  Clinical evaluation of the mouth was 
normal.  The service medical records did not attribute 
missing teeth or other dental condition to service trauma.

Contained in the SMRs for the veteran's second period of 
service is a dental examination in March 1962 showing that 
tooth number 10 was missing.  Teeth numbered 19 and 30 were 
extracted in April 1962.  At separation from active duty in 
June 1966, it was noted that tooth number 7 was restorable 
and teeth numbered 19, 20, 28, 29, and 30 were replaced by 
dentures.  On his report of medical history at separation in 
1966, the veteran denied severe tooth or gum trouble.  
Clinical evaluation of the mouth was normal.  The SMRs did 
not attribute missing teeth or any other dental condition to 
in-service trauma.

The post-service evidence is devoid of any private or VA 
post-service dental records.  There is no evidence that the 
veteran has any current dental condition.  

D.  Analysis

The veteran contends that he lost most of his lower teeth as 
a result of an accident in service.  A review of the complete 
medical record, which includes both in-service and post-
service medical evidence, is negative for findings of trauma 
prior to, or resulting in, removal of any teeth.  There was 
no evidence of any injury or residual impact involving the 
mouth, jaw, tongue, or other bone or muscle tissue of the 
mouth.  The post-service medical records contain no current 
diagnosis of a dental disability or tongue residuals related 
to an injury in service, nor is there any competent opinion 
to indicate that the veteran had continuing symptomatology as 
a result of any injury during service.  The veteran has not 
identified with specificity which teeth he believes he lost 
due to trauma.  Likewise, he has not submitted any medical 
evidence identifying the teeth for which he is seeking 
service connection, nor has he put VA on notice that any such 
evidence is available and could be obtained.  

Indeed, no dental condition other than replaceable missing 
teeth is shown.  As the replaceable missing teeth are not 
disabling conditions for which service connection may be 
granted for compensation purposes, and no other dental 
condition was shown during or after service, a basis for 
payment of compensation benefits in connection with the 
veteran's claim has not been established.  38 C.F.R. § 3.381.

Legal authority also provides that various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161 (2005).

In this case, service connection for missing teeth as a 
noncompensable dental disability for treatment purposes is 
not warranted, since the veteran does not qualify under one 
of the categories outlined in subsection (b) of 38 U.S.C.A. § 
1712 and 38 C.F.R. § 17.161.

The Board finds that the veteran is not entitled to Class I 
treatment, as there is no service-connected compensable 
disability.  As discussed in detail above, the law does not 
provide for service connection for missing teeth for 
compensation purposes in this case.  Thus, the Board finds 
that the veteran is not eligible for Class I VA outpatient 
treatment, because he does not have an adjudicated 
compensable service-connected dental condition.  38 U.S.C.A. 
§ 1712(b)(1)(A); 38 C.F.R. § 17.161(a).

The veteran is not eligible for Class II outpatient treatment 
under 38 C.F.R. § 17.161(b)(2), because he did not apply 
within one year after discharge or release from service.  
Therefore, he is not eligible for Class II outpatient 
treatment under 38 C.F.R. § 17.161(b)(2).

The veteran is not eligible for Class II (a) outpatient 
treatment under 38 C.F.R. § 17.161(c).  The evidence of 
record does not establish that his missing teeth were the 
result of combat wounds or other in-service trauma.  Thus, 
the veteran is not eligible for VA dental care on a "Class 
II(a)" basis. 38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 
17.161(c).

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d),(e).  The evidence does not show, nor does the 
veteran contend that he was ever a POW.  Therefore, he does 
not meet the criteria for eligibility for either Class II(b) 
or (c) VA outpatient dental treatment.

In addition, the veteran does not allege, nor does the 
evidence suggest, that he meets any of the other categories 
of eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. 
§ 17.161.  For example, he does not have a dental condition 
clinically determined to be complicating a medical condition 
currently being treated by VA, and there is no evidence that 
he is a Chapter 31 vocational rehabilitation trainee.

Under these circumstances, the Board must also conclude that 
the record presents no basis for a grant of service 
connection for missing teeth for treatment purposes, as well.

With regard to the aspect of the claim relating to alleged 
residuals of in-service injury to the tongue, the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110 1131 (West 
2002); see Degmetich v. Brown, 104 F.3d 1328 (1997).  Here 
the medical evidence of record is negative for residuals of a 
tongue injury, and the veteran's reports of history of dental 
trauma alone cannot satisfy the criteria for linjkage to a 
current disability.  

Even though the veteran asserted that he injured his tongue 
in an accident in service, his service dental records do not 
reflect trauma to his mouth or tongue.  Post-service evidence 
is notably negative for complaints, findings or treatment of 
residuals of a tongue injury.  In fact the veteran, has not 
clearly articulated what tongue residuals he experiences that 
are from the claimed in-service injury.  Therefore the Board 
finds that there is no evidence of record indicating a 
current disability for which service connection may be 
granted.  

The only evidence making reference to the presence of a 
dental disability due to trauma is the veteran's own 
statements, to the effect that he lost most of his bottom 
teeth and lacerated his tongue when he was struck in the 
mouth by a tachometer.  However, it has not been indicated 
that he possesses the requisite medical qualifications to 
render a competent opinion on a matter involving medical 
diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (a layperson is generally not 
competent to opine on a matter requiring knowledge of medical 
principles, such as causation or diagnosis).  The Board finds 
the actual service medical records are more probative than 
the veteran's own statements as to the incurrence of an 
injury during service.  We certainly have no reason to doubt 
the veteran's sincerity, but his recollection does not 
comport with the records, and he has not provided specific 
information to cast more light on the matter.  Simply put, 
there is no evidence beyond his own statements that he 
sustained dental trauma during service, and records which 
would be expected to corroborate his account, the service 
medical records, do not do so.  

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Entitlement to service connection for loss of teeth due to 
dental trauma is denied.

Entitlement to service connection for residuals of injury to 
the tongue is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


